            Case 5:20-cv-00151-D Document 1 Filed 02/21/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

Luisa Todini, an individual citizen of
     Rome, Italy,

               Plaintiff,                                        CIV-20-151-D
v.                                                   Case No. ___________

Victoria Time Corporation, a Texas
     corporation,

               Defendant.

            COMPLAINT FOR RECOGNITION AND ENFORCEMENT
                    OF FOREIGN ARBITRAL AWARD

       The plaintiff, Luisa Todini (“Todini”), requests that this Court, pursuant to the

United Nations Convention on the Recognition and Enforcement of Foreign Arbitral

Awards of June 10, 1958 (“the Convention”) and the Federal Arbitration Act, 9 U.S.C. §§

201, et seq. (“FAA”), recognize the foreign arbitral award entered in favor of Todini and

against the defendant, Victoria Time Corporation (“VTC”) on June 11, 2019, and enter

judgment in her favor confirming the award. In support of her complaint, Todini states as

follows:

                                       The Parties

       1.      Todini is a citizen of Italy, residing at Via delle Tre Madonne 18, Rome

(RM), Italy.

       2.      On information and belief, VTC is a Texas corporation licensed to do

business in Oklahoma, with its principal place of business, according to records filed with

the Oklahoma Secretary of State, located at 5600 N. May Avenue, Suite 137, Oklahoma
            Case 5:20-cv-00151-D Document 1 Filed 02/21/20 Page 2 of 4




City, Oklahoma 73112. In the June 11, 2019 arbitral award at issue in this case, VTC’s

business address is stated to be 2806 Broce Dr., Norman, Oklahoma 73072.

                                 Jurisdiction and Venue

       3.     Pursuant to FAA § 203, an action to recognize and enforce a foreign arbitral

award is deemed to arise under the treaties and laws of the United states, and is an action

over which this Court has original jurisdiction under 28 U.S.C. § 1331.

       4.     Venue is proper in this district as provided in FAA § 204 because at the time

the dispute arose between the parties, the controversy between them, save for the arbitration

agreement, could have been brought in this district.

                                 The Background Facts

       5.     On June 20, 2011, VTC formed Loda Okla, LLC (“the Company”) for the

purpose of developing, along with others, certain oil and gas properties in the State of

Oklahoma.

       6.     On July 28, 2011, Todini became a member of the Company by investing

$1,500,000 USD pursuant to a Subscription Agreement. Her investment entitled her to

receive Put Option Units equal to 7.5% of the capital of the Company.

       7.     On November 29, 2011, Todini and VTC executed a Put Option Agreement

(“the Put Option”) by which the parties agreed that any time during an approximately five–

year period, Todini was permitted, but not obligated, to sell all of her Put Option Units in

the Company to VTC; and if Todini exercised her Put Option, VTC was obligated to

purchase those Put Option Units under terms specified in the Put Option Agreement.

       8.     On February 10, 2016, Todini notified VTC that she was exercising her Put

                                             2
             Case 5:20-cv-00151-D Document 1 Filed 02/21/20 Page 3 of 4




Option, with an anticipated closing date of March 1, 2016. A dispute arose between the

parties, however, regarding the calculation of the value of Todini’s investment set out in a

formula in ¶2.4.1 of the Put Option Agreement.

       9.      Todini filed a request for arbitration pursuant to ¶5.2 of the Put Option

Agreement on September 6, 2017. In accordance with the Put Option Agreement, the

dispute was submitted to three arbitrators under the Rules of the Camera Arbitrale

Nazionale Internazionale di Milano. On June 11, 2019, after considering the submissions

of the parties and conducting several hearings, the arbitrators issued their Arbitration

Award (“the Award”). The Award, in its original Italian, is attached as Exhibit 1. An

English translation, with certifications of its accuracy, is attached as Exhibit 2.

       10.     The arbitrators determined that the Put Option Agreement and its arbitration

clause were valid and enforceable, and they awarded Todini the sum of $1,758,041.10

USD, plus interest at the rate established in ¶2.4.1 of the Put Option Agreement from March

1, 2016 until the date of payment.

                                         Relief Requested

       11.     Todini is entitled to the judgment of this Court, and therefore requests that

judgment be entered in her favor and against VTC pursuant to the Convention and the

FAA, for the amount of the Award granted in arbitration, i.e., the sum of $1,758,041.10

USD, plus interest at the rate established in ¶2.4.1 of the Put Option Agreement.

       12.     Todini also requests such other and further relief, including attorneys’ fees

and costs, to which she may be entitled.



                                              3
               Case 5:20-cv-00151-D Document 1 Filed 02/21/20 Page 4 of 4




Dated:           February 21, 2020                Respectfully submitted,


                                                  HALL, ESTILL, HARDWICK,
                                                  GABLE, GOLDEN & NELSON, P.C.


                                        By:       s/Robert D. Nelon
                                                  Robert D. Nelon, OBA #6610
                                                  Jacqueline M. McCormick, OBA #31640
                                                  100 North Broadway, Suite 2900
                                                  Oklahoma City, OK 73102-8865
                                                  Telephone: (405) 553-2828
                                                  Facsimile: (405) 553-2855
                                                  Email: bnelon@hallestill.com
                                                  Email: jmccormick@hallestill.com
                                                  ATTORNEYS FOR PLAINTIFF
2070399.1:006390:00001




                                              4
